Case: 17-15060   Date Filed: 02/20/2019   Page: 1 of 8


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-15060
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:16-cr-00005-LJA-TQL-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus

ANTRON MILES,
a.k.a. Bird,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (February 20, 2019)

Before ED CARNES, Chief Judge, and WILSON, and HULL, Circuit Judges.

PER CURIAM:
                Case: 17-15060       Date Filed: 02/20/2019       Page: 2 of 8


       Anton Miles pleaded guilty to conspiracy to possess with intent to distribute

methamphetamine, cocaine, cocaine base, marijuana, and heroin in violation of 21

U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A)(viii), 841(b)(1)(B)(i), 841(b)(1)(C), and

841(b)(1)(D). He was sentenced to 360 months imprisonment. He now appeals,

claiming the district court abused its discretion in denying his motion to withdraw

his guilty plea and in denying him an evidentiary hearing.

                                               I.

       Miles and twenty co-defendants were indicted for multiple narcotics

offenses. Following the indictment the government filed a sentencing

enhancement information in accordance with 21 U.S.C. § 851(a) notifying Miles

that he faced a mandatory minimum sentence of life imprisonment due to his five

prior felony drug convictions. Miles then pleaded guilty. He admitted that, while

he was incarcerated in a Georgia state facility, law enforcement intercepted

hundreds of calls coordinating drug transactions on his contraband phone. The

parties stipulated that he should be held accountable for more than four and half

kilograms of methamphetamine.1

       In exchange for Miles’ guilty plea, the government agreed to withdraw this

initial enhancement information and file a new enhancement information with a


       1
          Miles’ plea agreement also contained an appeal waiver, but the government does not
seek to enforce the waiver because Miles appeals only the denial of his motion to withdraw his
guilty plea.
                                               2
              Case: 17-15060    Date Filed: 02/20/2019   Page: 3 of 8


mandatory minimum sentence of twenty years. The government agreed that if

Miles cooperated truthfully and completely, including by “providing truthful

testimony” at any proceeding that resulted from his cooperation, the government

would “make the extent of [Miles’] cooperation known to the sentencing court.”

The government also agreed to consider whether any cooperation warranted a

motion for a downward departure. The plea agreement stipulated that the

determination of whether Miles had provided substantial assistance rested “solely

with the government.”

      In March 2017 the court held a change of plea hearing. At the hearing, the

court confirmed that no medication, mental health issue, alcohol, or drugs were

impacting Miles’ ability to understand the proceedings; that nobody had attempted

to force him into pleading guilty and he was doing so of his own free will; and that

he had reviewed the indictment against him. The court informed Miles of the

rights he would be waiving by pleading guilty and confirmed that he understood

and wished to waive them. The government outlined the elements of the offense

and the facts in the plea agreement, and Miles confirmed that he understood the

elements and that the facts were accurate. Miles confirmed that he had the

opportunity to read the plea agreement and discuss it with his attorney, understood

its terms, and had no questions about it. He confirmed that he understood that if he

received a more severe sentence than expected he would not be able to withdraw

                                         3
              Case: 17-15060     Date Filed: 02/20/2019   Page: 4 of 8


his guilty plea. The court then accepted the plea after finding that Miles

understood the charges against him and the consequences of pleading guilty.

      In August 2017 Miles moved to withdraw his guilty plea. Following his

guilty plea, Miles had agreed to testify against a co-defendant. Miles contended

that after the co-defendant learned that Miles would be testifying against him, the

co-defendant pleaded guilty. Miles also contended that he provided the

government information about a third party who had contacted Miles in an attempt

to make a large drug purchase. He argued that the government’s failure to

recommend a downward departure based on this cooperation violated the plea

agreement. He also claimed that he was not responsible for over four and a half

kilograms of methamphetamine because some of the drugs were sham

methamphetamine.

      The district court denied Miles’ motion. It found that Miles had understood

that the determination of whether he had provided substantial assistance would be

made solely in the government’s discretion and that Miles had admitted in his

change of plea hearing that he was responsible for more than four and a half

kilograms of methamphetamine. Miles then filed a reply and amendment to his

motion to withdraw his plea, asking for an evidentiary hearing. Shortly after filing

his amended motion, Miles appeared at a previously scheduled sentencing hearing.

At that hearing the court ruled that an evidentiary hearing was not necessary and

                                          4
              Case: 17-15060     Date Filed: 02/20/2019    Page: 5 of 8


denied Miles’ amended motion, but gave him additional time to file objections to

the Presentence Investigation Report. The government then moved to withdraw its

initial sentencing enhancement information requiring a mandatory life sentence

and to replace it with an enhancement information requiring a twenty-year

mandatory minimum. But the government did not move for a downward

departure. At a later sentencing hearing the court adopted the PSR over Miles’

objections and determined that his offense level was 43, his criminal history

category was III, and his advisory sentence was life imprisonment. The court

varied downward and imposed a sentence of thirty years. This is Miles’ appeal.

                                          II.

      Miles first contends that the district court erred in denying his motion to

withdraw his guilty plea. We review the denial of a motion to withdraw a guilty

plea only for abuse of discretion. United States v. Medlock, 12 F.3d 185, 187

(11th Cir. 1994). A defendant may withdraw his guilty plea after the court accepts

the plea, but before it imposes a sentence if he can show that the request is for a

fair and just reason. Fed. R. Crim. P. 11(d)(2)(B).

      In determining whether the defendant has shown a fair and just reason to

withdraw, the district court may consider the totality of the circumstances

surrounding the plea, including: “(1) whether close assistance of counsel was

available; (2) whether the plea was knowing and voluntary; (3) whether judicial

                                          5
              Case: 17-15060     Date Filed: 02/20/2019    Page: 6 of 8


resources would be conserved; and (4) whether the government would be

prejudiced if the defendant were allowed to withdraw his plea.” United States v.

Buckles, 843 F.2d 469, 471–72 (11th Cir. 1988) (citation omitted).

      Miles does not directly address any of these considerations and the district

court did not abuse its discretion in holding that consideration of these factors

counsels against granting Miles’ motion. It is clear that his plea was knowing and

voluntary because the district court was careful to ensure that Miles’ plea was free

from coercion, that he understood the nature of the charges against him, and that he

understood the terms of his plea agreement and the consequences of his plea. And

Miles has not argued that he did not have close assistance of counsel, that the

withdrawal of his guilty plea would conserve judicial resources, or that withdrawal

of his guilty plea would not prejudice the government.

      Miles’ primary argument is that the district court abused its discretion in

failing to find that the government violated the terms of the plea agreement by not

moving for a reduced sentence based on his cooperation. But Miles testified that

he understood that the determination of whether he provided substantial assistance

meriting such a motion was solely at the government’s discretion. His argument

that the government violated the terms of the plea agreement by not

acknowledging the testimony he was willing to give against his co-defendant is




                                          6
               Case: 17-15060     Date Filed: 02/20/2019   Page: 7 of 8


also unpersuasive because the government was only required to inform the court of

such assistance if he actually testified.

      Finally, Miles argues in passing that he should be able to withdraw his plea

because he was not responsible for over four and half kilograms of

methamphetamine because some of the drugs in question were fake. But Miles

admitted at his change of plea hearing that he was responsible for more than four

and half kilograms. “There is a strong presumption that the statements made

during the colloquy are true,” Medlock, 12 F.3d at 187, and Miles has not rebutted

that presumption. So we cannot say that the district court abused its discretion in

declining to grant Miles’ motion to withdraw his plea.

                                            III.

      Miles also contends that the district court erred in denying him an

evidentiary hearing. A district court’s refusal to hold an evidentiary hearing

regarding a motion to withdraw a guilty plea is reviewed only for abuse of

discretion. United States v. Stitzer, 785 F.2d 1506, 1514 (11th Cir. 1986). We

have held that a district court does not abuse its discretion in denying an

evidentiary hearing when it has conducted thorough Rule 11 inquiries during the

plea hearing. Id.

      The district court made extensive Rule 11 inquiries establishing that the plea

was entered voluntarily and knowingly, and Miles did not raise any new factual

                                             7
              Case: 17-15060     Date Filed: 02/20/2019   Page: 8 of 8


issues in his amended motion to withdraw his guilty plea. On this record, the court

did not abuse its discretion in choosing not to hold an evidentiary hearing.

      AFFIRMED.




                                          8